Order filed September 4, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00124-CV
                                   ____________

                         DATRIL BOSTON, Appellant

                                        V.

  BRYCE DANIEL, INC. D/B/A FAST & FREE REAL ESTATE, Appellee


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-74789

                                   ORDER

      Both the District Clerk’s office and the court reporter advised this court that
appellant had not paid for preparation of the record. On August 27, 2014, we were
advised that the trial court had determined that appellant was entitled to proceed
without the advance payment of costs. The clerk’s record was filed August 27,
2014. The record does not contain the trial court’s order overruling a contest to
appellant’s claim of indigence or otherwise ruling that appellant is entitled to
pauper status. Accordingly, we issue the following order: See Tex. R. App. P.
34.5(c).

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 25, 2014, containing the trial court’s order ruling
that appellant is indigent and entitled to proceed as a pauper without the advance
payment of costs.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM